United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1937
Issued: February 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 20, 2013 appellant filed a timely appeal from a July 8, 2013 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. As the last merit decision of April 21, 2006 was issued more than one year
before the filing of this appeal,1 the Board lacks jurisdiction to review the merits of this case
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and failed to establish clear evidence of error.

1

For final adverse decisions of OWCP issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. By decision dated October 21, 2009, the
Board affirmed an October 21, 2008 nonmerit decision denying appellant’s request for
reconsideration as it was not timely filed and did not demonstrate clear evidence of error.3 On
March 10, 2011 the Board affirmed a March 2, 2010 nonmerit decision denying his untimely
request for reconsideration on the grounds that he failed to establish clear evidence of error.4 In
a decision dated April 5, 2012, the Board affirmed a July 19, 2011 nonmerit decision denying
appellant’s request for reconsideration as untimely filed and insufficient to show clear evidence
of error.5 The facts of the claim as set forth in the prior decisions are hereby incorporated by
reference.
On March 19, 2013 appellant requested reconsideration of the April 21, 2006 merit
decision finding that he did not establish a recurrence of disability beginning April 16, 2003.6
He argued that the employing establishment required him to work six hours a day in an
unsuitable position and suspended him in 2003 because he was not working six hours per day.
Appellant alleged that the additional hours required constituted a change in the nature and extent
of his limited-duty position and that he established a recurrence of disability. He asserted that
OWCP’s hearing representative, in an April 21, 2006 decision, determined that the position was
not suitable. Appellant further maintained that a May 2003 report from Dr. Robert D. Aiken, a
Board-certified neurologist, established that he was unable to work for six hours a day.

3

Docket No. 09-435 (issued October 21, 2008). On July 29, 1985 appellant, then a 30-year-old letter carrier,
sustained acute lumbar strain and a herniated disc at L5 in the performance of duty. He returned to part-time work
on September 12, 2002 and received compensation from OWCP for two hours per day. By decision dated
October 24, 2003, OWCP’s hearing representative reopened appellant’s case for review under section 8128 and
reversed OWCP’s decisions terminating his compensation for refusing suitable work. The hearing representative
instructed OWCP to refer appellant for an impartial medical examination. OWCP paid appellant compensation for
total disability from July 15, 2000 to September 6, 2002 and compensation for four hours per day effective
September 6, 2002. By decision dated May 24, 2004, OWCP found that he did not establish an employment-related
recurrence of disability beginning April 16, 2003. It continued to pay appellant compensation for four hours per
day. On April 20, 2005 the hearing representative vacated the May 24, 2004 decision and remanded the case for
clarification from Dr. Paul Liebert, a Board-certified orthopedic surgeon, regarding whether appellant sustained a
recurrence of disability beginning April 16, 2003. Based on Dr. Liebert’s opinion, by decisions dated November 29,
2005 and April 21, 2006, OWCP found that appellant did not establish a recurrence of disability beginning
April 16, 2003. It subsequently issued nonmerit decisions beginning on October 21, 2008 denying appellant’s
request for reconsideration of its finding that he did not sustain a recurrence of disability as untimely filed and
insufficient to show clear evidence of error.
4

Docket No. 10-1278 (issued March 10, 2011).

5

Docket No. 11-1893 (issued April 5, 2012).

6

By decision dated April 29, 2013, OWCP determined that appellant received an overpayment of compensation
based on his retroactive election of retirement benefits and that he was at fault in the creation of the overpayment.
In a decision dated December 3, 2013, the Board affirmed in part and set aside in part, the April 29, 2013 decision.
Docket No. 13-1307 (issued December 3, 2013). The Board found that appellant received an overpayment of
compensation based on his retroactive election of retirement benefits but that he was not at fault in creating the
overpayment. The Board remanded the case for consideration of waiver of recovery of the overpayment.

2

Appellant submitted a marked paragraph from the April 21, 2006 OWCP hearing
representative’s decision. In the paragraph, the hearing representative noted that the employing
establishment did not withdraw his limited-duty position but instead tried to make him work the
six hours as provided by his restrictions. He stated:
“At the time [appellant] stopped working, he was supposed to be working six
hours per day and not four. The [employing establishment] did not withdraw his
limited duty of four hours per day; rather, they attempted to enforce the
restrictions of six hours work that were in effect at the time. When it was
determined these restrictions were in question, [appellant] was compensated for
the two hours per day for which he had been claiming leave. The record does not
establish that a withdrawal of his limited-duty job was the case of his work
stoppage since he never worked the six hours per day shown in the job offer.”
Appellant resubmitted the May 13, 2003 report from Dr. Aiken, who noted that appellant
had stopped work on April 16, 2003 due to low back pain. Dr. Aiken diagnosed “intractable low
back pain which radiates into both legs and is consistent with a lumbar radiculopathy.” He
recommended pain management and weight loss and found that appellant did “not appear to be
able to work at this time because of intractable pain.”
By decision dated July 8, 2013, OWCP denied appellant’s request for reconsideration
finding that it was not timely filed and did not demonstrate clear evidence of error. It determined
that he had not submitted evidence or raised argument showing that it erred in finding that he had
not established a recurrence of disability.
On appeal, appellant argues that OWCP previously determined that the position offered
by the employing establishment was unsuitable. He maintains that it did not properly consider
that a recurrence of disability includes a change in the physical requirements of a position that
exceeds a claimant’s work restrictions. Appellant contends that OWCP’s hearing representative
found that he had established that he could work four rather than six hours per day.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a) of FECA.7 As once such limitations, 20 C.F.R. § 10.607
provides that an application for reconsideration must be sent within one year of the date of
OWCP’s decision for which review is sought. OWCP will consider an untimely application only
if the application demonstrates clear evidence of error on the part of OWCP in its most recent
merit decision. The application must establish, on its face, that such decision was erroneous.8
The term “clear evidence of error” is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that OWCP made an error (for example,
proof of a miscalculation in a schedule award). Evidence such as a detailed, well-rationalized
7

Supra note 2.

8

20 C.F.R. § 10.607.

3

medical report which, if submitted prior to the denial, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error and would not require a
review of the case on the Director’s own motion.9 To establish clear evidence of error, a
claimant must submit evidence relevant to the issue which was decided by OWCP. The evidence
must be positive, precise and explicit and must manifest on its face that it committed an error.10
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP decision.11 A right to reconsideration within one year
also accompanies any subsequent merit decision on the issues.12 As appellant’s March 19, 2013
request for reconsideration was received on May 1, 2013, more than one year after the last merit
decision of record dated April 21, 2006, it was untimely.13 Consequently, he must demonstrate
clear evidence of error by OWCP in denying his claim for compensation.14
On reconsideration appellant argued that the employing establishment withdrew his
limited-duty position when it made him work six hours a day rather than four hours per day. He
maintained that the alteration in work hours constituted a change in his limited-duty position and
thus a recurrence of disability. The Board, however, previously addressed appellant’s contention
in its October 21, 2009 decision.15 It found that there was no evidence that the employing
establishment withdrew his limited-duty position but rather that he stopped work when he was no
longer allowed to use leave for two hours per day. Appellant has not submitted sufficient
evidence or argument to establish a recurrence of disability based on the employing
establishment’s withdrawal of his limited-duty position. Consequently, the Board finds that he

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (October 2011).

10

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).
11
12

20 C.F.R. § 10.607(a).
Robert F. Stone, supra note 10.

13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (October 2011).
For decisions issued on or after August 29, 2011, the one-year period begins on the date of the original decision, and
the application for reconsideration must be received by OWCP within one year of the date of its decision for which
review is sought.
14

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

15

Appellant accepted a position as a modified carrier working six hours per day. OWCP paid him compensation
for two hours per day. On April 16, 2003 appellant stopped work and filed a notice of recurrence of disability
beginning that date. He alleged that the employing establishment was not allowing him to use leave for two hours
per day and submitted a notice of suspension for failing to meet attendance requirements. OWCP retroactively paid
appellant compensation for four hours per day beginning September 6, 2002 based on an October 24, 2003 hearing
representative’s decision. It further developed the medical evidence and determined that he could work full-time
modified employment.

4

did not establish clear evidence of error and the October 21, 2009 decision is res judicata and not
subject to further consideration by the Board.16
Appellant submitted a portion of the April 21, 2006 OWCP’s hearing representative’s
decision which he maintained showed that he was only capable of working four hours a day.
The hearing representative found, however, that the employing establishment had not withdrawn
his limited-duty position and noted that he had not worked six hours a day as required by the
position that he accepted.
On May 13, 2003 Dr. Aiken related that appellant stopped work on April 16, 2003 as the
result of low back pain. He diagnosed low back pain and bilateral lumbar radiculopathy.
Dr. Aiken asserted that appellant “does not appear to be able to work at this time because of
intractable pain.” The Board found in the October 21, 2009 decision that his May 13, 2003
report was insufficient to establish clear evidence of error by OWCP. The Board’s prior finding
is res judicata and not subject to further consideration.17
On appeal, appellant contends that the position offered by the employing establishment
was unsuitable and that OWCP did not properly consider that a recurrence of disability includes
a change in the physical requirements of a position that exceed a claimant’s work restrictions.
Appellant alleges that OWCP’s hearing representative found that he had established that he
could work four rather than six hours per day. As discussed, however, the Board previously
addressed appellant’s contention that the employing establishment withdrew his limited-duty
employment but determined that he had not supported his allegation with evidence sufficient to
show clear evidence of error. Further, as discussed, the hearing representative found that
appellant had not shown that the employing establishment withdrew a four-hour-per-day
position.
To establish clear evidence of error, it is not sufficient merely to show that the evidence
could be construed so as to produce a contrary conclusion. The term clear evidence of error is
intended to represent a difficult standard. None of the evidence submitted manifests on its face
that OWCP committed an error in denying appellant’s claim. Appellant has not provided
evidence of sufficient probative value to raise a substantial question as to the correctness of
OWCP’s decision. Thus, the evidence is insufficient to establish clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration on
the grounds that it was untimely and failed to establish clear evidence of error.

16

See Robert Ringo, 53 ECAB 258 (2001); Clinton E. Anthony, Jr., 49 ECAB 476 (1998).

17

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the July 8, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 6, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

